PER CURIAM.
The appellant was convicted of armed robbery without a weapon and therefore was subject to a maximum of a fifteen year sentence. See §§ 775.082 and 812.13, Florida Statutes (1991). She had other charges pending against her, and at the time of sentencing for this conviction, she agreed to plead guilty and receive concurrent sentences for the other charges. She was thereafter sentenced to thirty years on the robbery conviction and five years each on the other crimes, the latter to run concurrently. The state now concedes this was error. We therefore vacate the sentence as to the robbery conviction. We suggest that upon a proper motion the sentences tendered in the plea as to the other two charges be likewise vacated and that she be sentenced in accordance with the applicable statutes in all other respects. Finding no merit in the other errors alleged, the jury’s verdict and adjudication of guilt as to the robbery conviction, be and the same are hereby affirmed.
Wherefore the sentence of thirty years under review be and the same is hereby vacated and this cause is remanded to the trial court for further proceedings not inconsistent with the above.
Affirmed in part, reversed in part, with directions.